Case 1:20-cv-08248-AT Document 38 Filed 06/09/21 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
MARLENA LATIF, DOC #:
DATE FILED: _ 6/9/2021
Plaintiff,
-against- 20 Civ. 8248 (AT)
THE CITY OF NEW YORK, THE ORDER

DEPARTMENT FOR THE AGING, CARYN
RESNICK, SAL RULLAN, KAMLESH
PATEL, JACK RIZZO, JOHN DOE(S) and
JANE DOE(S)(names currently unknown) each
in his/her official and individual capacities,

 

Defendants.
ANALISA TORRES, District Judge:

 

The Court is in receipt of Plaintiff's letters dated May 28, June 4, and June 8, 2021. ECF Nos.
35-37. With respect to Plaintiff's request for clarification, the Court finds that clarification is
unnecessary: Federal Rule of Civil Procedure 15 states that a party may amend its pleading as a
matter of course within 21 days after service of a motion under Rule 12(b). See Fed. R. Civ. P.

15(a)(1)(8).

By June 16, 2021, Plaintiff shall respond to the pending motion to dismiss. By July 2, 2021,
Defendants shall file their reply, if any. Also by July 2, 2021, Plaintiff shall file a letter requesting
leave to move to join additional parties. Additionally, Plaintiff is reminded that at the initial pretrial
conference held on May 10, 2021, the Court directed Plaintiff to file any motion for consolidation
within two weeks. Plaintiff has failed to do so.

The Clerk of Court is directed to terminate the motions at ECF Nos. 36 and 37.
SO ORDERED.

Dated: June 9, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
